Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 16 March 1818
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




My Dear and respected Madam!
Olden barneveld 15 March. 1818.


I was then once more honoured with your affectionate favour of the 27th favour—from which I receive a fresh proof, that you do justice to my feelings, and perceive, how highly I value Such distinguished marks of your attention. I regard these indeed as one of the great blessings, which a kind Providence bestows on my chequered life, and for which I can never be too ardently thankful, could I only reciprocate, what I so gratefully receive! but your condescending indulgence is to me a warrant, that even my good will—if my better efforts fail—is to you acceptable—and how deplorable, my Dear Madam! would our condition be, if we received nothing, as that, to which we were entitled by our own merits. Much—I know—I am indebted to my respected frend’s partial opinion, no less, and even modesty can not be hurt by this confession, to the amiable dispositions of that noble mind, which delights to encourage an humble admirer, whom you have favoured with your esteem, whom you have honoured with your frendship; and a John Quincy—who reveres you who loves you as his deare Mother—who is enraptured—when He calls you his frend—can appreciate the greatness of the gift, for which I am indebted to your goodness—Be this my Share in this life—till my last breath.
Yes, my Dear Madam! I lost mr Braÿ—I bewail his irreperable loss for his aged Parents, for his excellent wife—He was indeed a man of an eminent character—which even his modesty could not vail—his integrity commanded respect, and his amiable manners conquered by an irresistible force every one—who was favoured with his acquaintance. We have lost him—and within the time of one month, Dr Wistar—col. Walker were torn from my Side—you know, what it is—to bid farewel to those—So near our heart—I was with the latter the two last days of his useful life—That anguish—with which I then was tortured—can be conceived by you, can not be expressed—and yet—I am not yet quite alone—The Allmighty Spare in his mercy the valuable lifes—on whom So much of our happiness depends—but in this too—I will learn from your example to Submit and adore.
I hope, the writer of that Epistle, may find—when again at Quincy—an opportunity—to correct—to polish it. It is deserving his attention—every where it is already adorned with brilliant traits—but all these are overshadowed by the Pathetic address to his Mother—and—if I am permitted a conjecture, then She—would hesitate—one Single moment—with what reluctance the Sacrifice might be made—not to part with the whole—if the remaining 23 lines might be Secured—The remainder may prove the masterly performance of a bold artist, this delineates the affectionate Son—this I have copied from it—and considere the ensemble with the Same eye as the unfinished bust of Michel-Angelo.
I thank you, Madam! for inclosed address—but can add nothing to your high and deserved encomium upon it, as that I willingly Subscribe it. If the Judge visits you occasionally—procure me from him the Sight of a treatise of mr. Adams on feudal law—which he possesses, as my frend has informed me—I Shall return it with my thanks by a Save opportunity—
If my friend does possess an old Italian work—Ammaestramenti degli antichi—which Salviati calls a golden  book—I Should wish to peruse it.
This is the Severest winter—which I have passed in America—I hope—my respected frend may revive with the Spring—and—Send more Letters to Baltimore—I was highly pleased with that performance, as in former time I had received from him a few Scraps about that respectable Patriot—If mr. A. possesses more copies—So that he can Spare one of this and other Letters—published in that manner—I deem it not presumptuous to claim a copy of each Continue to gratify me with your affectionate esteem, and / permit me the assurance, that I remain with the highest respect / Dear and respected Madam / Your most obed. and obliged / Frend & St.


Fr. Adr. van der Kemp




